Case 2:19-cv-04653-SPL--CDB Document 1 Filed 07/08/19 Page 1 of 9

     
  
 
    

 

FILED __ LODGED |
RECEIVED COPY

eos 209

 

Name and Prisoner/Booking Number

 

 

ee ae ana

 

 

Place of Confinement

TRACT COURT
3250 W. Lower Buckeye Road : FR US OSE ARIZONA
Mailing Address BY ee DEPUTY

 

Phoenix, Arizona 85009

City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

“cco Ly

| bok
4 2

 

 

 

(Full Name of Plaintiff)

 

    
 
 

 

 

 

Plaintiff,
Vv. CASE NO. CV-19-04653-PHX-SPL--CDB
. (To be supplied by the Clerk)
Qin foods di |
“ee ofDefe at) CIVIL RIGHTS COMPLAINT
(2) BY A PRISONER
(G)tenibowtss Mesh mpeg. CHIE ,
A Original Complaint
(4) o ECB RODRIQUET s. ( resi Ip): , O First Amended Complaint

 

Defendant(s). 0 Second Amended Complaint

EA Cheok if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
9/28 U.S.C. § 1343(a); 42 U.S.C. § 1983
0.28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
O Other:

 

  

ye

2.  Institution/city where violation occurred: ¢ 2 ITY OF Sh BSh

 

Revised 6/05/17 1 | 550/ 555

 
Case 2:19-cv-04653-SPL--CDB Document1 Filed 07/08/19 Page 2 of 9

 

syoreten. Rove aes)

 

(OFFICER HeTOMLE ,B UV39Htiv)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(41-A)

 

 

 

 

 
Case 2:19-cv-04653-SPL--CDB Document1 Filed 07/08/19 Page 3 of 9

B. DEFENDANTS

1. Name of first Defendant: C\TY or MESA - . The first Defendant is employed
as: .

 

(Position and Title) (Institution)

2. Name of second Defendant: MESA Porvz.

as;

v Whe second Defendant is employed as:

 

 

 

 

 

 

(Position and Title) " (Institution)
Lan Exot

3, Name of third Defendant: Weak POLE CANEE, _ The third Defendant is employed
as: Cet oF DebiermMeni at WAC AA POL (te bEPAerMsNT
: (Position and Title) : (Institution)
4, Name of fourth Defendant: / “Fel CB ik. "2 Rpperay ezln 310). The fourth Defendant i is employed
as: 7 at_ ACES PeLite, “DEP AKEDMENT

(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? G Yes No

2. If yes, how many lawsuits have you filed? \ lA . (resentbe the previous lawsuits:

\
a. First prior lawsuit: \
1. Parties: Vi,
2. Court and case number: S

3. Result: (Was the case dismissed? Was it appealed? Is it still sending?) =

 

 

 

 

 

 

 

b. Second prior lawsuit: SA w | \
1. Parties: ‘ _V. S —
2. Court and case number: ‘ : : SS
. 3, Result: (Was the case ‘dismissed? Was it appealed? Is it still pending’)

 

 

c. Third prior lawsuit: \
1. Parties: \ Vv. .
2. Court and case number: \ AN

 

3. Result: (Was the case dismissed? Was it appealed? _Is it still ‘pending?)

 

 

f

i .
If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

j
|
|
|
Case 2:19-cv-04653-SPL--CDB Document1 Filed 07/08/19 Page 4 of 9

 

 

 

 

 

 

 

we CALEB igen) We sunt perenne

   

 

 

\e VONED A okt vis Meh Bor

 

 

DEPARTMENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2-b)

é

 

 

 

 
Case 2:19-cv-04653-SPL--CDB Document1 Filed 07/08/19 Page 5 of 9

D. CAUSE OF ACTION

 

 

 

COUNT I 44 or
1. State the constitutional or other federal civil right that was violated: Gg — bmte Woe et 5
a i A ak Se
2. Count I. Identify the issue involved. Check only one. State additional issues in separate counts.

3.

0 Basic necessities O Mail O Access to the court D Medical care
O Disciplinary proceedings Property Exercise of religion U Retaliation
“glExcessive force byan officer O Threat to safety 0 Other:

 

Supporting Facts. State as briefly as possible the FACTS supporting Count 1 Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.
cc WAS APPR tED

 

= TOLD THEM ID Rows Ip
L RACER ONL

 
    
   
    

    
     

  

& j TRLAMOE

    

Guass wo A PARLIN Lor CLA A
= HAD Se UA ‘ PatiewlG |
(itl Te

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ Shs Bis sh Scr Gu ?

 

 

 

 

 

 

i Cre waty < STnby

 

 

 

ek ews Bult -eNOUE* Wht A
PRIKEES. NEVER HAD arb’

 

Inj my. State how you were re injured na, the actions or inactions of the Defendant(s).

 

 
  

5.

<, Sevens Ptuci Na ean Ys”

se bubBhyiie 4 REESE <

 

Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? O Yes ELNo
b. Did you submit a request for administrative relief on Count I? OD Yes No
c. Did you appeal your request for relief on Count I to the highest level? O Yes No

d If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot. AM Nor Sueila We PACITY of Deeoemeatc THAT iS
WOLD IN Me

  

  
 
 
     

 
 

 
Case 2:19-cv-04653-SPL--CDB Document 1 Filed 07/08/19 Page 6 of 9

COUNT II Cot ;
1... State the constitutional or other federal civil right that was violated: _@> >" MMe 4

RAGHU

2. Count Il. Identify the issue involved. Check only one. State additional issues in separate counts.

 
 

tious

U Basic necessities O Mail G Access to the court O Medical care
O Disciplinary proceedings 0 Property O Exercise of religion O Retaliation

 

0 Excessive force by an officer ed Threat to safety O Other:

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Il. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

EE Custis ¢ ib PG). ot yh fi

ee

        

ie cee Were.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
See Peed lS) unpee count oe

 

 

5, Administrative Remedies. ;
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? oO Yes . iANo
b. Did you submit a request for administrative relief on Count II? DO Yes JANo
c. Did you appeal your request for relief on Count II to the highest level? O Yes ‘@ No

 
    
   
 

inistr

&

  

d. If you did not submit or appeal a request for ad

e relief at any level, briefly explain why you
. 2 ee, x, tae, Erect by of ce fi 2. fie A,
didnot. New ete, DEVARTMEN “4 3

      

 

 

 
Case 2:19-cv-04653-SPL--CDB Document 1 Filed 07/08/19 Page 7 of 9

 

 

courm Tl pigalory
1. _State the constitutional or other federal civil right that was violated:.C* "~ iM UNL
CS
2, Count IIL. Identify the issue involved. Check only one. State additional issues in separate counts.
@ Basic necessities O Mail © Access to the court “gl Medical care
O Disciplinary proceedings 0 Property a Exercise of religion C Retaliation

 

CO Excessive force by an officer © Threat to safety O Other:

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments. 4
Ae veR. REWG Deve: Th Show Sucuen Being Plate I Fu ayy MCSO
pantry] AIL Silat Gvmcs 2 Uep ON A Oe Bune Agch % vorAesS

HANS TEES KO Sek MARC AL SAFE Foe STAPe THAT AS GukOUS %

SUI LLD ONLY TAME HOuns *couce % ustudad”

  
 

=

   
  
 

    

 

 

 

 

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the ae or inactions of the Defendant(s).
OCe PAE” 3) WANDER. GCoastt OW,

 

5, Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at
Yes ‘No
b. Did you submit a request for administrative relief on Count HI? 0 Yes No
Did you appeal your request for relief on Count III to the highest level? O Yes ‘di No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

didnot. NOT Sucibley bitwaeny “AWAr 1S Mo DING, ME.

your institution?

fad

     

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 

 

 

 
Case 2:19-cv-04653-SPL--CDB Document 1 Filed 07/08/19 Page 8 of 9

E. REQUEST FOR RELIEF

State the relief you are seeking: ;

   
       

BALD

 
 

Dope AhAgue- n
AY OFFICERS ROP RiGuse , Ore | 7 META Be RALLAEDOE —

" Ketogs, Wey Realy (ite Soy AME |e We iver y BREADS.
3) Oo Be Cele MeD EVERTY

   

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Executed on JULY Le NOV J —_ (A
«DATE // SIGNATURE OF PLAINTIFF

 

- (Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorneys address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and numiber
all pages. .

 
Case 2:19-cv-04653-SPL--CDB Document1 Filed 07/08/19 Page 9 of 9

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

| hereby certify that on this date 7/3/19

| mailed the original and one (1) copy to the Clerk of the United States District Court,
District of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

 

___ Judge Superior Court, Maricopa County, State of Arizona.

 

___ County Attorney, Maricopa County, State of Arizona

 

___ Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

— Other

 

 

 

Gerdes BO429
Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification 10/17/16
